DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on January 14, 2022, July 13, 2021, December 2, 2020, March 4, 2019, December 26, 2018,  has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 8-13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conradt (US Pat. Pub. No. 2014/0133706).

Regarding claim 2, Conradt discloses a method comprising: receiving, from a client device (fig. 1 [Device 150]) via a network (fig. 1 [Network 190]), an image (see at least paragraph 49 and fig. 9[910]); using optical character recognition, extracting an identifier of a vehicle from the image (see at least paragraph 50 and fig. 9[920] discloses OCR to extract license number); accessing, from a database, additional information regarding the vehicle (see at least paragraph 51 and fig. 9 [930] discloses access data record); and generating a listing in an online marketplace, the listing comprising at least some of the additional information (see at least paragraph 52 discloses listing of vehicle for sale).  
Regarding claim 3, Conradt discloses determining portions of the image depicting text (see at least paragraph 50).  
Regarding claim 8, Conradt discloses the extracting of the identifier of the vehicle from the image comprises: determining a portion of the image depicting the identifier; and performing optical character recognition on the determined portion (see at least paragraph 50).  
Regarding claim 9, Conradt discloses the additional information accessed from the database comprises a number of owners of the vehicle (see at least paragraph 27).  
Regarding claim 10, Conradt discloses the additional information accessed from the database comprises a make and model of the vehicle (see at least paragraph 27).  
Regarding claim 11, Conradt discloses the listing comprises a stock photo for the make, model, and year of the vehicle (see at least paragraph 27).  
Regarding claim 12, Conradt discloses a system comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: receiving, from a client device (fig. 1 [Device 150]) via a network (fig. 1 [Network 190]), an image (see at least paragraph 49 and fig. 9[910]); using optical character recognition, extracting an identifier of a vehicle from the image (see at least paragraph 50 and fig. 9[920] discloses OCR to extract license number); accessing, from a database, additional information regarding the vehicle (see at least paragraph 51 and fig. 9 [930] discloses access data record); and generating a listing in an online marketplace, the listing comprising at least some of the additional information (see at least paragraph 52 discloses listing of vehicle for sale).  
Regarding claim 13, Conradt discloses the operations further comprise: determining portions of the image depicting text (see at least paragraph 50).  
Regarding claim 18, Conradt discloses a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, from a client device (fig. 1 [Device 150]) via a network (fig. 1 [Network 190]), an image (see at least paragraph 49 and fig. 9[910]); using optical character recognition, extracting an identifier of a vehicle from the image (see at least paragraph 50 and fig. 9[920] discloses OCR to extract license number); accessing, from a database, additional information regarding the vehicle (see at least paragraph 51 and fig. 9 [930] discloses access data record); and generating a listing in an online marketplace, the listing comprising at least some of the additional information (see at least paragraph 52 discloses listing of vehicle for sale).  
Regarding claim 19, Conradt discloses the operations further comprise: determining portions of the image depicting text (see at least paragraph 49 and fig. 9[910]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conradt (US Pat. Pub. No. 2014/0133706) in view of Zankat et al (US Pat. No. 10,803,527).

Regarding claim 4, 14 and 20, Conradt fails to explicitly disclose identifying a line segment depicted in the image, the line segment having a first part within a portion of the image depicting text and a second part outside of portions of the image depicting text.  However, in the same field of endeavor, Zankat et al discloses identifying a line segment depicted in the image, the line segment having a first part within a portion of the image depicting text and a second part outside of portions of the image depicting text (see at least column 20 [lines 9-11] and column 31 [lines 15-26]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zankat et al into the system of Conradt for purpose of performing OCR as it is helpful to determine the location within an image that the data extraction process is directed.
Regarding claim 5, 15 and 21, Conradt fails to explicitly disclose identifying a color of a line segment depicted in the image based at least in part on a part of the line segment outside of portions of the image depicting text.  However, in the same field of endeavor, Zankat et al discloses identifying a color of a line segment depicted in the image based at least in part on a part of the line segment outside of portions of the image depicting text (see at least column 20 [lines 9-11] and column 31 [lines 15-26]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zankat et al into the system of Conradt for purpose of performing OCR as it is helpful to determine the location within an image that the data extraction process is directed.
Regarding claim 6 and 16, Conradt fails to explicitly disclose determining a difference value between a color of a line segment depicted in the image and a color of an element of a portion of the image depicting text.  However, in the same field of endeavor, Zankat et al discloses determining a difference value between a color of a line segment depicted in the image and a color of an element of a portion of the image depicting text (see at least column 20 [lines 9-11] and column 31 [lines 15-26]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zankat et al into the system of Conradt for purpose of performing OCR as it is helpful to determine the location within an image that the data extraction process is directed.
Regarding claim 7 and 17, Conradt fails to explicitly disclose the extracting of the identifier of the vehicle from the image comprises performing optical character recognition on portions of the image containing text while ignoring elements within the portions of the image depicting text that have a color of a line segment.  However, in the same field of endeavor, Zankat et al discloses the extracting of the identifier of the vehicle from the image comprises performing optical character recognition on portions of the image containing text while ignoring elements within the portions of the image depicting text that have a color of a line segment (see at least column 20 [lines 9-11] and column 31 [lines 15-26]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zankat et al into the system of Conradt for purpose of performing OCR as it is helpful to determine the location within an image that the data extraction process is directed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Manyam (US Pat. No. 10,929,661) directed toward image recognition system.
Seergy et al (US Pat. Pub. No. 2012/0109770) directed toward determining the make and model of a car based picture of VIN using OCR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642